NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the F ederal Circuit
IN RE NAREN CHAGANTI
2011- 1344
(Serial No. 09/307,752)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and lnterferences.
ON MOTION
ORDER
Naren Chaganti moves for a 60-day extension of time,
until August 22, 2011, to file the opening brief.
The court notes that Chaganti’s appeal was dismissed
on June '7, 2011 for failure to file a brief.
Upon consideration thereof
IT ls ORDERED THAT:
The motion will be granted, the mandate will be re-
called, the dismissal order will be vacated, and the case
will be reinstated, if Chaganti files a completed informal
brief (form enclosed) within 30 days of the date of filing of
this order.

IN RE CHAGANTI
2
FoR THE CoURT
JU1. 21 2011 131 Jan'H0rba1y
Date J an Horbaly
Clerk
cc: Naren Chaganti (Informal Brief Form EncloSed)
Raymond T. Chen, Esq.
s21
- FlLED
s.s. count 0F APPEALs FoR
1145 FE1)ERAL crRcu1T
JUL 21 2011
JAN HORBALY
CLERK
do